Citation Nr: 1425757	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  12-13 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In April 2013, the Veteran testified before the undersigned Veterans Law Judge via live videoconference.  A transcript of that proceeding is associated with the Veteran's virtual (Virtual VA) file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in November 2011.  The examiner was able to conclude that it was less likely that the Veteran's current hepatitis C was related to air gun inoculations incurred in service.  However, with regard to the other in-service risk factors the Veteran possesses, the examiner could not "...resort without mere speculation as to whether his hepatitis c and subsequent cirrhosis was related to any risk factors which solely initially stem from his active military service."  Those in-service risk factors are unprotected sex, alcohol use, the Veteran's military occupational specialty as an operating room specialist (where the Veteran asserts that he was stuck with used needles).  

Because the VA examiner was unable to provide any opinion on the etiology of the Veteran's hepatitis C without resorting to speculation, that examination amounts to non-evidence, neither for nor against the Veteran's claim because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); see also Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  38 C.F.R. § 3.102 (reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  Thus, the November 2011 VA examination was inadequate.  On remand, a more definitive nexus opinion must be obtained.

Additionally, it appears that there may be private medical treatment records outstanding.  Specifically, at his April 2013 Board hearing, the Veteran testified that he was first diagnosed in either 2000 or 2001 with hepatitis C at Yale.  See Hearing Transcript at pg. 6.  A review of the Veteran's claims file, however, includes no private treatment records relating to his diagnosis of hepatitis C in the early 2000s.  On remand, any outstanding private and VA medical records relating to the Veteran's hepatitis C should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records relating to the Veteran's hepatitis C and associate those records with the claims file.  All efforts to obtain VA treatment records should be noted within the Veteran's claims file.

2. Ask the Veteran to identify any private medical treatment the Veteran may have undergone for his hepatitis C, particularly regarding any diagnosis made in the early 2000s.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3. Schedule the Veteran for a VA examination with a VA examiner other than the November 2011 VA examiner. The claims file must be made available to the examiner for review. The examiner must specifically indicate in the examination report that the claims file was reviewed.

The examiner must opine whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's hepatitis C is related to the Veteran's military service.

In offering an opinion, the examiner must comment on the Veteran's in-service risk factors, to include air gun inoculations, alcohol use, unprotected sex, and his military occupational specialty as an operating room specialist (where the Veteran has asserted that he was poked with used needles).  

The rationale for any opinion offered should be provided. If the examiner cannot provide a requested opinion without resort to mere speculation, the examiner must explain why the opinion cannot be provided without resort to speculation.

4. After completing the above and any other development deemed necessary by the AOJ, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



